DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.
Applicant’s arguments and claim amendments filed 1/14/2021, regarding the previous 35 USC 103 rejections of claims 1-10 have been fully considered and are persuasive due to the amendment of the claims, therefore the previous 35 USC 103 rejections of claims 1-10 have been withdrawn.  New claims 11-14 have also been rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 2012/055909, as submitted by Applicant in the IDS forms, hereinafter Miyake) in view of Kim et al. (US 2013/0323546, hereinafter Kim).
Regarding claim 1, Miyake discloses a method for manufacturing a secondary battery (Abstract) including an electrode assembly (12 in para. 38 and Fig. 1), an exterior body having an opening and containing the electrode assembly (Fig. 1 and para. 38 wherein the casing 11 has an opening an contains the electrode assembly inside 12), a sealing plate that seals the opening (lid 14 in Fig. 1 and para. 38), a terminal attached to the sealing plate (Fig. 1 and para. 38 where the top portions of terminal 20 is the terminal above the sealing plate/lid), at least one tab portion that is provided on the positive electrode plate or the negative electrode plate, and a first current collector (Fig. 1, 2, and para. 40-42 where the copper terminal below the sealing plate/lid is considered to be the first current collector) and a second current collector (Fig. 1, 2, and para. 40-42 where the copper lead 21 is considered to be the second current collector) that electrically connect the negative portions of the battery to the terminal, that are disposed in the exterior body (Fig. 1, 2, and para. 40-42 wherein the terminals and leads are disposed in the lid/case which is considered to be the exterior body), wherein the a welding connection portion between the first and second collector is located in the exterior body (Fig. 1, 2, and para. 40-42 wherein the welding connecting portion which is the weld between the two collectors “20” and “21” are disposed in the lid/case (between the 2 pillars which are also part of the lid in Fig. 2) which is considered to be the exterior body), the method comprising: a welding step of welding the first current collector and the second current collector together by irradiation with an energy ray (Abstract and para. 63-65 where current collectors bottom portion of 20 and 21 are welded together), wherein at least one of the first current collector and the second current collector includes a rough surface portion having a surface 
Regarding claim 2, the combination of Miyake and Kim discloses The method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the electrode assembly includes a first electrode assembly unit and a second electrode assembly unit (see claim 1 rejection with first and second electrode assembly units 110a and 110b in para. 40, 43 and Fig. 1C of Kim) and the at least one tab portion includes a plurality of tab portions (see claim 1 rejection where plurality of tab portions are clamped and connected to lead 131 in para. 40, 43 and Fig. 1C of Kim), the first electrode assembly unit including a first tab group constituted by two or more of the tab portions (tabs 111 protruding from assembly 110a of Kim), the second electrode assembly unit including a second tab group constituted by two or more of the tab portions (tabs 111 protruding from assembly 
Regarding claim 3, the combination of Miyake and Kim discloses the method according to claim 2, as shown above, and the combination of Miyake and Kim further discloses a fixing step of electrically connecting the first current collector to the terminal and fixing the first current collector to the sealing plate wherein the welding step is performed after the fixing step.  (Fig. 1, 2, and para. 40-42, 52-55 where the copper terminal below the sealing plate/lid is electrically the copper terminal above the sealing plate lid which they are both fixed to). 
Regarding claims 4 and 14, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein a projection provided on the first current collector is placed in an opening or a cut provided in the second current collector and is welded to an edge portion around the opening or the cut in the welding step wherein the first current collector has a current-collector recess in a surface thereof at a position behind the projection provide thereon. (Abstract and para. 63-65 and Fig. 5, 6 where first collector 20 is placed in then welded around the a hole/recess provided in the second current collector 21)
Regarding claim 5, the combination of Miyake and Kim discloses the method according to claim 4, as shown above, and the combination of Miyake and Kim further discloses wherein the rough surface 
Regarding claim 6, the combination of Miyake and Kim discloses the method according to claim 4, as shown above, and the combination of Miyake and Kim further discloses wherein the rough surface portion is provided on the projection on the first current collector. (Abstract and para. 52-55, 63-65 and Fig. 5, 6 where the projection on current collector 20 is roughened).
Regarding claim 7, the combination of Miyake and Kim discloses the method according to claim 4, as shown above, and the combination of Miyake and Kim further discloses wherein the rough surface portion is formed on the at least one of the first current collector and the second current collector before the projection is placed in the opening or the cut. (Abstract and para. 52-55, 63-65 and Fig. 5, 6 where the current collector surfaces where they are going to be welded are roughened happens when the projection of the collector is placed over the hole)
Regarding claim 8, the combination of Miyake and Kim discloses the method according to claim 4, as shown above, and the combination of Miyake and Kim further discloses a rough-surface-portion forming step of forming the rough surface portion by irradiating the at least one of the first current collector and the second current collector with an energy ray after placing the projection in the opening or the cut, wherein the welding step is performed after the rough-surface-portion forming step. (Abstract and para. 52-55, 63-65 and Fig. 5, 6 where the current collector surfaces where they are going to be welded are roughened happens when the projection of the collector is placed over the hole)
Regarding claim 9, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the second current collector includes a thin portion that is thinner than other portions, wherein the rough surface portion is formed on a surface of the thin portion, and wherein the thin portion is welded to the first 
Regarding claim 10, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the rough surface portion is formed by irradiating the at least one of the first current collector and the second current collector with an energy ray. (Abstract and para. 52-55 where the roughening is applied by a laser beam/energy ray).
Regarding claim 11, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the secondary battery further includes: a conductive member onto which an end portion of the electrode terminal is crimped (rivets 22 in para. 43), the conductive member having an opening at an end thereof adjacent to the electrode assembly (Fig. 2 and para 43); and a deformation plate disposed inside the exterior body to seal the opening of the conductive member (the deformation plate is sealing member 23 in para. 44), wherein the first current collector has a thin portion welded to the deformation plate. (Fig. 2 where a thin portion of 20 is welded to the deformation plate)
Regarding claim 12, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses an insulating member disposed inside the exterior body (insulating member 24 in para. 45 and Fig. 2), including an insulating-member first region apart from the sealing plate (first region of insulating member 24 in para. 45 and Fig. 2), an insulating-member second region extending from an end of the insulating-member first region toward the sealing plate, (second region of insulating member 24 in para. 45 and Fig. 2),  and an insulating-member third region extending horizontally from an end of the insulating-member second region along the sealing plate  (third region of insulating member 24 in para. 45 and Fig. 2),  wherein the 
Regarding claim 13, the combination of Miyake and Kim discloses the method according to claim 1, as shown above, and the combination of Miyake and Kim further discloses wherein the secondary battery further includes: an inner insulating member disposed inside the exterior body (insulating member 24 in para. 45 and Fig. 2), wherein the first current collector and the second current collector are arranged parallel to the sealing plate with the inner insulating member disposed between the sealing plate and each of the first current collector and the second current collector (Insulating member 24 in para. 45 and Fig. 2 is located in between the sealing plate and collectors 20 and 21).

Response to Arguments
Applicant’s arguments and claim amendments filed 1/14/2021, regarding the previous 35 USC 103 rejections of claims 1-10 have been fully considered and are persuasive due to the amendment of the claims, therefore the previous 35 USC 103 rejections of claims 1-10 have been withdrawn.  New claims 11-14 have also been rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729